Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/21 and 05/06/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an A/D conversion unit”, “a digital adder unit”, “a first output unit”, “a second output unit”, “a pixel array unit”, “a scanning unit”, “a focus detection unit”, “a focus adjustment unit”, “image generation unit”, “an adder unit”, in claims 1-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim limitations  “an A/D conversion unit”, “a digital adder unit”, “a first output unit”, “a second output unit”, “a pixel array unit”, “a scanning unit”, “a focus detection unit”, “a focus adjustment unit”, “image generation unit”, “an adder unit”,  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder  “an A/D conversion unit”, “a digital adder unit”, “a first output unit”, “a second output unit”, “a pixel array unit”, “a scanning unit”, “a focus detection unit”, “a focus adjustment unit”, “image generation unit”, “an adder unit”, coupled with functional language “that converts”, “that generates a digital sum”, “that outputs pairs”, “that outputs the digital sum signals”, “that includes first pixel groups”, “that scans”, “that detects a focusing”, “that adjust the focusing”, “that generates image data”, “that generates a sum signal”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

The structure for the A/D conversion unit is an A/D conversion circuit, (Paragraph 0091 and Figure 10 of the publication to the instant application). The digital adder unit/adding unit is a digital adder circuit (Paragraphs 0092-0093 and Figure 10). The first output unit appears to be a horizontal output circuit 45 while the second output unit appears to be a first horizontal output circuit 49 (Paragraph 0085 and Figure 10). The scanning unit appears to be the column scanning circuits 51 and 52 (Figure 10 and Paragraph 0087 of the publication). The pixel array unit is shown as being implemented by numerous focus detection pixels each having a pair of photoelectric conversion units 13 and 14 in a two-dimensional matrix pattern (Paragraph 0085 and Figure 10 of the publication). The focus detection units are a pair of photoelectric conversion units in the focus detection pixel (Paragraphs 0074, 0160-0161 and Figure 10 of the publication). The focus adjustment unit is shown as being implemented by a lens drive control device 206 which is part of an interchangeable lens and is implemented by a microcomputer, a memory and a drive control circuit along with the algorithm shown in Figures 13-14 (Paragraph 0064 and Figures 13-14 of the publication). The image generation unit appears to be implemented by a processor and a memory that stores a program which is used by the processor to execute the claimed functions along with the algorithm shown in Figures 13-14 and their corresponding descriptions in the specification (0083, 0125; Figures 13-14 of the publication to the instant application).



If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.) Claims 1 and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogawa (US Pub No.: 2012/0162488A1) and further in view of Egawa (US Pub No.: 2011/0085065).

In regard to Claim 1, Ogawa discloses an image sensor (Image pickup element 102, Paragraph 0029 and Abstract; Figure 1), comprising:
first pixels, each of which receives a pair of light fluxes and outputs a pair of first analog signals (See pixel array 102 that outputs a pair of analog signals, Figures 1 and 3; Paragraphs 0033-0034);
an A/D conversion unit that converts each of pairs of first analog signals to a pair of first digital signals (AD converter 103 converts the output signal from image pickup element 102 into a digital signal; Figures 1, 3 and Paragraph 0034);
a digital adder unit that generates digital sum signals each by adding together the pair of first digital signals among pairs of first digital signals (A and B are added together in step S1608; Figures 1, 16; Paragraphs 0030, 0064);
a first output unit that outputs pairs of first digital signals to an external recipient (Both pairs of data from a pixel after ADC (103) is input to block 106 (in-focus level evaluation unit) which needs both signals of the pair; Paragraph 0030; Figure 1); and
a second output unit that outputs the digital sum signals (In Step S1608, the A pixel are added to the B pixel to perform a common signal processing, and the RAW file is converted into an image file (a signal processing step), Paragraph 0064).

However, Ogawa does not explicitly disclose outputting the summed digital signal to an external recipient. Egawa teaches of outputting a summed digital signal to an external recipient, (Egawa teaches of a solid-state imaging device includes, a pixel section, a read pulse amplitude control unit which controls exposure time for which a photo diode carries out the photoelectric conversion and dividing the signal charge accumulated in the photo diode into fractions so that the fractions are read from the photo diode, a plurality of line memories to which the plurality of read signals are saved. And the device further includes an addition unit which synthesizes the plurality of read signals into one signal, the addition unit includes first determination unit which reads the signal saved to the predetermined line memory and comparing a signal level of the read signal with a predetermined level to determine whether or not to add a signal read from a different line memory to the compared signal, Abstract of Egawa. Egawa teaches that two 10-bit digital signals OUT0 to OUT9 (SH and SL) read from the line memories (MSH and MSL) are added together by an addition circuit 20 to generate one 11-bit signal SM. The input signal SM is subjected to normal signal processing by a signal processing circuit 30. The resultant signal is output to an external device as an output signal from the solid-state imaging device, Paragraph 0029 of Egawa. It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the teachings of Ogawa to output a summed digital signal to an external recipient as taught by Egawa, because it can be later used for further processing and for display the image to a user).


Regarding Claim 13, Ogawa and Egawa disclose an image-capturing device, comprising: 
an image sensor according to claim 1 (See above rejection of claim 1); 
a focus detection unit that detects a focusing condition at an optical system by calculating a defocus amount representing an extent of defocus at the optical system through a phase difference detection method based upon the pairs of first digital signals output through the first output unit; a focus adjustment unit that adjusts the focusing condition based upon the defocus amount calculated by the focus detection unit (Reference numeral 106 denotes an in-focus level evaluation unit, which evaluates an in-focus level using a phase difference of the first light beam and the second light beam that are obtained by performing a pupil division, Paragraphs 0030-0031 of Ogawa. The in-focus level is represented as a defocus amount (a length between a focal plane and an image plane). In a phase difference method, the defocus amount is obtained by multiplying an image shift amount by K value that is determined by the base-line length, Figure 1 and Paragraph 0054 of Ogawa); and 
image generation unit that generates image data based upon the digital sum signals output through the second output unit (In Step S1608, the A pixel are added to the B pixel to perform a common signal processing, and the RAW file is converted into an image file (a signal processing step), Paragraph 0064 of Ogawa).  

With regard to Claim 14, Ogawa and Egawa disclose the image-capturing device according to claim 13, wherein:
the image generation unit generates the image data based upon the digital sum signals and the second digital signals output through the second output unit (As mentioned above, in Step S1608, the A pixel are added to the B pixel to perform a common signal processing, and the RAW file is converted into an image file (a signal processing step), Paragraph 0064 of Ogawa).  

In regard to Claim 15, Ogawa discloses an image sensor (Image pickup element 102, Paragraph 0029 and Abstract; Figure 1), comprising:
pixels, each of which receives a pair of light fluxes and repeatedly outputs a pair of first analog signals (See pixel array 102 that outputs a pair of analog signals, Figures 1 and 3; Paragraphs 0033-0034);
a first output unit that outputs pairs of first digital signals to an external recipient each time the pair of signals are output from a pixel (Both pairs of data from a pixel after ADC (103) is input to block 106 (in-focus level evaluation unit) which needs both signals of the pair; Paragraph 0030; Figure 1); 
an adder unit that generates a sum signal by adding together the pair of signals each time the pair of signals are output from the pixel (A and B are added together in step S1608; Figures 1, 16; Paragraphs 0030, 0064); and 
a second output unit that outputs the sum signal generated each time the sum signal is generated by the adder unit (In Step S1608, the A pixel are added to the B pixel to perform a common signal processing, and the RAW file is converted into an image file (a signal processing step), Paragraph 0064 of Ogawa).

However, Ogawa does not explicitly disclose outputting the summed digital signal to an external recipient. Egawa teaches of outputting a summed digital signal to an external recipient, (Egawa teaches of a solid-state imaging device includes, a pixel section, a read pulse amplitude control unit which controls exposure time for which a photo diode carries out the photoelectric conversion and dividing the signal charge accumulated in the photo diode into fractions so that the fractions are read from the photo diode, a plurality of line memories to which the plurality of read signals are saved. And the device further includes an addition unit which synthesizes the plurality of read signals into one signal, the addition unit includes first determination unit which reads the signal saved to the predetermined line memory and comparing a signal level of the read signal with a predetermined level to determine whether or not to add a signal read from a different line memory to the compared signal, Abstract of Egawa. Egawa teaches that two 10-bit digital signals OUT0 to OUT9 (SH and SL) read from the line memories (MSH and MSL) are added together by an addition circuit 20 to generate one 11-bit signal SM. The input signal SM is subjected to normal signal processing by a signal processing circuit 30. The resultant signal is output to an external device as an output signal from the solid-state imaging device, Paragraph 0029 of Egawa. It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the teachings of Ogawa to output a summed digital signal to an external recipient as taught by Egawa, because it can be later used for further processing and for display the image to a user).


5.) Claims 2 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogawa (US Pub No.: 2012/0162488A1) in view of Egawa (US Pub No.: 2011/0085065) as applied to claim 1 above and further in view of Fukuda et al. (US Pub No.: 20120268634A1).

Regarding Claim 2, Ogawa and Egawa teach of a scanning unit that scans pixel groups (Egawa teaches of a back side illumination type (BSI) solid-state imaging device in which a light illumination surface corresponds to a semiconductor substrate surface (back surface) located opposite a semiconductor substrate surface (front surface) on which a signal scanning circuit and a wiring layer for the circuit are arranged, Paragraph 0124 of Egawa. It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the teachings of Ogawa to include a scanning unit that scans pixel groups as taught by Egawa, because it helps facilitate the provision of the signals for summation).
Ogawa and Egawa do not explicitly teach of the image sensor according to claim 1, further comprising:  a pixel array unit that includes first pixel groups each formed with the first pixels disposed along a first direction, with the first pixel groups set side-by-side along a second direction intersecting the first direction; wherein:  the A/D conversion unit converts the pairs of first analog signals output via the first pixels, disposed in a first pixel group being scanned by the scanning unit, to the pairs of first digital signals in parallel within the first pixel group. Fukuda et al. teach of a pixel array unit that includes first pixel groups each formed with the first pixels disposed along a first direction, with the first pixel groups set side-by-side along a second direction intersecting the first direction; and wherein: the A/D conversion unit converts the pairs of first analog signals output via the first pixels, disposed in a first pixel group being scanned by the scanning unit, to the pairs of first digital signals in parallel within the first pixel group,
(Fukuda et al. teach of an image sensor comprising a plurality of image sensing pixel groups is provided. Each of the image sensing pixel groups has a plurality of first pixels each having photoelectric conversion portions arrayed in first and second directions for first and second numbers of divisions, respectively, and a plurality of second pixels each having photoelectric conversion portions arrayed in the first and second directions for third and fourth numbers of divisions, respectively, Abstract of Fukuda et al.. Fukuda et al. teach of groups of pixels formed in first and second directions that intersect each other (See 210G and 220R), Claim 1; Figures 2-3 and Paragraphs 0037-0038 of Fukuda et al. Reference numeral 124 denotes an image sensor driving circuit that controls image sensing operations of the image sensor 107, subjects acquired image signals to analog-to-digital conversion, and sends the resultant signals to the CPU 121, Paragraph 0033 of Fukuda et al.. It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the teachings of Ogawa and Egawa to have a pixel array unit that includes first pixel groups each formed with the first pixels disposed along a first direction, with the first pixel groups set side-by-side along a second direction intersecting the first direction; and wherein an A/D conversion unit converts the pairs of first analog signals output via the first pixels, disposed in a first pixel group being scanned by the scanning unit, to the pairs of first digital signals in parallel within the first pixel group as taught by Fukuda et al., because it helps aide in the acquisition of stable photographic images that are less apt to be affected by a deterioration in image quality, Paragraphs 0008 and 0052-0053 of Fukuda et al.). 

In regard to Claim 11, Ogawa, Egawa and Fukuda et al. teach of the image sensor according to claim 2, wherein: the first pixels each include a micro-lens; and via the micro-lens, a pair of photoelectric conversion units in the first pixel and partial areas ranging in different areas of an exit pupil, through which the pair of light fluxes to be received at the pair of photoelectric conversion units in the first pixel pass, achieve a conjugate relation to each other (Pixel structure of the image pickup element 102 will be described. FIG. 2A illustrates a front view of pixels of the image pickup element 102, and FIG. 2B illustrates a cross-sectional view of the pixels. In FIGS. 2A and 2B, reference numeral 201 denotes a micro lens, and each of reference numerals 202 and 203 denotes a photo diode. An image is read out by using the two photo diodes for one micro lens to perform a pupil division to the right and left in FIGS. 2A and 2B. See the conjugate relationship of 202 and 203, Paragraph 0033 and Figures 2A-2B of Ogawa).

In regard to Claim 12, Ogawa, Egawa and Fukuda et al. disclose an image sensor according to claim 11, wherein: the image sensor is a backside illumination-type image sensor having a wiring layer disposed on a side opposite from a side where the micro-lens is present relative to the pair of photoelectric conversion units in the first pixel (Egawa teaches of a back side illumination type (BSI) solid-state imaging device in which a light illumination surface corresponds to a semiconductor substrate surface (back surface) located opposite a semiconductor substrate surface (front surface) on which a signal scanning circuit and a wiring layer for the circuit are arranged, Paragraph 0124 of Egawa. It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the teachings of Ogawa to have the image sensor be a backside illumination-type image sensor having a wiring layer disposed on a side opposite from a side where the micro-lens is present relative to the pair of photoelectric conversion units in the first pixel as taught by Egawa because in doing so, light incident on the pixel can reach a light reception area in the semiconductor substrate without being obstructed by the wiring layer or the like. Thus, a high quantum efficiency can be advantageously achieved even for fine pixels, Paragraph 0124 of Egawa).


6.) Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogawa (US Pub No.: 2012/0162488A1) in view of Egawa (US Pub No.: 2011/0085065) as applied to claim 1 above and further in view of Kameshima et al. (US Pub No.: 2012/0217413A1).

In regard to Claim 9, Ogawa and Egawa disclose the image sensor according to claim 1, further comprising: a first memory in which the pairs of first digital signals obtained as the A/D conversion unit converts the pairs of first analog signals are stored; wherein the digital sum signals each obtained by adding together, via the digital adder unit, the pair of first digital signals are stored, wherein: the first output unit outputs the pairs of first digital signals stored in the first memory to the external recipient; and the second output unit outputs the digital sum signals to the external recipient (Egawa teaches that two 10-bit digital signals OUT0 to OUT9 (SH and SL) read from the line memories (MSH and MSL) are added together by an addition circuit 20 to generate one 11-bit signal SM. The input signal SM is subjected to normal signal processing by a signal processing circuit 30. The resultant signal is output to an external device as an output signal from the solid-state imaging device, Paragraph 0029 of Egawa). Ogawa and Egawa do not explicitly disclose a second memory for storing the signals added together. Kameshima et al. teach of storing the digital sum signals, 
(Kameshima et al. teach of an image pickup apparatus includes a detector having pixels divided into first and second pixel groups, a signal processor including a reading circuit unit including first and second reading circuits, an A/D conversion unit including first and second A/D converters, a digital data processing circuit, and a controller. The controller instructs the signal processor to perform a signal processing operation several times of adding direct current potentials to analog electric signals of pixels from the reading circuit unit, supplying the signals to the A/D conversion unit, and outputting digital data to the digital data processing circuit while the direct current potentials are changed, and an average processing operation of averaging the digital data for the pixels using the digital data processing circuit, Abstract of Kameshima et al.. Kameshima et al. teach that the pixel data items D(1, 1) to D(1, 4) output from the adder 403 are stored in the storage unit 404, Figures 1-4 and Paragraph 0052 of Kameshima et al.. It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the teachings of Ogawa and Egawa to have a memory for storing the digital sum signals as taught by Kameshima et al., because it helps store the data prior to the transfer thus preventing the potential loss of data during the transfer). 


7.) Allowable Subject Matter
Claims 3-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697